DETAILED ACTION
1.	 Claims 1-2, 4-9, 11-16, and 18-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.

Response to Applicant Remarks
4.	In the amendment filed on 08/22/2022, claims 1, 8, and 15 have been amended. Claims 2, 4, 6, 7, 9, 11, 13, 14, 16, 18, and 20 have been kept original. Claims 3, 10, and 17 have been cancelled. Claims 5, 12, and 19 have been previously presented. The currently pending claims considered below are claims 1-2, 4-9, 11-16, and 18-20.

Claim Objections
5.	Claims 1, 8, and 15 are objected to because of the following informalities:  
The claims similarly recite “querying, by a server, the client device as to whether the client device has sufficient memory available to perform the directive to update the first database according to the delta, the memory situated at the client device;” it is not clear how the server is querying for the client device as to whether the client device has sufficient memory available to perform the directive to update the first database according to the delta.  Per the specification page 6, Lines 8-17, “In some implementations, the server system communicates with the client device to confirm sufficient memory availability prior to sending a database or subsequent database record data to a client device. In the event the client device does not have sufficient memory available, the client device can release memory by performing garbage collection.” Communicate to the client is slightly different to querying data from the client device. Communicate by definition is understood to send, or transmit data. Querying by definition is understood to request or inquire data. Communicate is slightly different than querying.
Appropriate clarification is required.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 8 recites the claim recites “A computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising computer-readable instructions configurable to cause::…” The claim only recites that the product comprises “computer-readable program code.” As per MPEP 2106.03, “software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment” and is not patent eligible subject matter. While the claim recites that the “program code” is “capable” of being executed by processors “when retrieved” from a non-transitory medium, such processors and medium are not recited as being included as part of the product itself. Thus, the claim is directed to a product comprising purely “program code” which is data per se or software per se (i.e. information or a product without any structural recitations) as discussed in MPEP 2106.03. Since a computer program product is merely a set of instructions capable of being executed by a computer system. Accordingly, this claim is rejected as non-statutory for failing to disclose such hardware where the computer program product steps can be implemented. Please amend the claim to recite hardware elements, such as a processor and memory.
Dependent claims 9, and 10-14 are also rejected for inheriting the deficiencies of the base claims.

		Claim 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 

	The following is an analysis based on 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1, Statutory Category?
	Claims 1-2, and 4-7 are directed to a system.
	Claim 8-9, and 11-14 are directed to a computer program product.
	Claim 15-16, and 18-20 are directed to a method.
		Therefore, claims 1-2, 4-9, 11-16, and 18-20 fall into at least one of the four statutory categories.

Step 2A, Prong I: Judicial Exception Recited?
		The examiner submits that the foregoing claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation.

	As per claims 1, 8, and 15, the claims similarly recite the limitations of 
	“generating a first database for a client device, the first database including a plurality of database records, the client device being a mobile device;” As drafted this encompasses a mental process, as a function that gathering data. A human can collect a plurality of data and form a collection of data on its mind.  This is similar to a human evaluate a plurality of data and make judgment of which data can be gathering to form a specific collection of data. Note that there is nothing in the claims language that make the generation the first database as so complex that it cannot be mentally accomplished. 
	“generating a delta between database records stored in the first database and the data, the delta representing database record data not stored in the first database;” As drafted this encompasses a mental process, as a function to determine a portion of data by compare the data records previous collected. This is similar to a human evaluate several records and make judgment of what portion is missing or what portion is not in place. Note that there is nothing in the claims language that make the generation of delta as so complex that it cannot be mentally accomplished. 
	“generating a database message indicating the delta and including a client directive to update the first database according to the delta;” As drafted this encompasses a mental process, as a function to create a message to communicate indication of data differences. This is similar to a human evaluation that makes an indication in a form of message that parts of the data in the collection needs to be updated. This is similar to a human observation that observes a plurality of data and highlight a missing part of the observed plurality of data to get update. Note that there is nothing in the claims language that make the generating a database message indicating the delta as so complex that it cannot be mentally accomplished.
	Dependent claims 2, 4-7, 9, 11-14, and 16-20 further elaborate upon the recited abstract ideas in claims 1, 8, and 15.
	Accordingly, claims 1-2, 4-9, 11-16, and 18-20 recite at least one abstract idea.

Step 2A, Prong II: Integrated into a Practical Application?
	The claims recite the following additional limitations and elements:

	As per claim 1, 8, and 15, the claims similarly recite the limitation of 
	“storing, in association with the first database, a client identifier of the client device;” are examples of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of mere data gathering and does not provide integration into a practical application.

	As per claim 1, 8, and 15, the claims similarly recite the limitation of 
	“transmitting the first database to the client device responsive to receiving a first message from the client device; after transmitting the first database to the client device and responsive to receiving a second message from the client device, obtaining one or more data;” are examples of mere instructions to apply an exception (see MPEP § 2106.05(f)). Specifically, the additional limitation is an example of mere transmitting data and does not provide integration into a practical application. In addition, the “receiving a first message from the client device”, “and responsive to receiving a second message from the client device”, and  “obtaining one or more data” is also an example of gathering and does not provide integration into a practical application (see MPEP § 2106.05(g).

	As per claim 1, 8, and 15, the claims similarly recite the limitation of 
	“querying, by a server, the client device as to whether the client device has sufficient memory available to perform the directive to update the first database according to the delta, the memory situated at the client device;” are examples of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of mere data gathering and does not provide integration into a practical application.

	As per claim 1, 8, and 15, the claims similarly recite the limitation of 
	“transmitting, after verifying that the client device has sufficient memory, the database message to the client device;” are examples of mere instructions to apply an exception (see MPEP § 2106.05(f)). Specifically, the additional limitation is an example of mere transmitting data and does not provide integration into a practical application.

	As per claim 1, 8, and 15, the claims similarly recite the elements of 
	“a database system; a server system; one or more processors; a client device; first database; second database; a mobile device” which are a high-level recitation of a generic computer components, computer components used as a tool, and represent mere instructions to apply the abstract idea on a computer as in MPEP 2106.05(f), and does not provide integration into a practical application.

	Viewing the additional claims limitations, claims elements together, and the claims as a whole, nothing provides integration into a practical application.
	The examiner submits that the recited limitations, emphasized above, do not integrate the aforementioned abstract ideas into a practical application.
		Dependent claims 2, 4-7, 9, 11-14, and 16-20 further elaborate upon the recited abstract ideas in claims 1, 8, and 15, but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.
	Therefore, claims 1-2, 4-9, 11-16, and 18-20 do not integrate the recited abstract ideas into a practical application.
	
Step 2B: Claim recites additional elements or limitations that amount to an inventive concept?
	When considered individually or in combination, the additional elements of claims 1-2, 4-9, 11-16, and 18-20 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional elements do not integrate the abstract idea into a practical application. 
	The additional elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas.
	The additional elements identified as insignificant extra-solution activity and mere instructions to apply an exception above the conclusions are carried over and they also do not provide significantly more. 
	“transmitting and querying data” data has been found by the courts to well understood routine and conventional. For Berkheimer support see court recognized activities in MPEP 2106.04(d)(II)  as “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec”.
		
	The additional elements “a database system; a server system; one or more processors; a client device; first database; second database; a mobile device” reciting generic computer components with function to implanted instructions that apply on a computer per MPEP 2106.05(f) are carried over and do not provide significantly more than the abstract idea. 
	In conclusions from above for the elements reciting insignificant extra-solution activity or generic computer functions and components as mere instructions to apply on a computer per MPEP 2106.05(f) are carried over and do not provide significantly more than the abstract idea. Looking at the limitations in combination and the claims as a whole does not change this conclusion and the claim is ineligible.
	Therefore, the additional limitations of claims 1-2, 4-9, 11-16, and 18-20 do not amount to significantly more than the judicial exception.
	Thus, claims 1-2, 4-9, 11-16, and 18-20 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 
	Therefore, the claims 1-20 are not patent eligible. 

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Fischer et al. (US 20180025042 A1) in view of Lee et al. (US 20190253476 A1) in further view of Huang et al. (US 20070226272 A1).

As per claim 1, Fischer teaches a system comprising (Fischer, fig.1:100, par. [0021], system): 
a database system implemented using a server system (Fischer, fig. 1:114, par. [0022], a local database. Where the local database is interpreted as the database system. Fig. 1:104, par. [0021], a mobile platform server. Where the mobile platform server is interpreted as the server system) 
	comprising one or more processors par. [0005], a hardware processor), 
	the database system 5configurable to cause (Fischer, par. [0017], a local database can be initially populated with data from a server. Where the local database is interpreted to be configured to initially populate with data from a server):  
generating a first database for a client device (Fischer, fig. 1:102, 1:114, par. [0022], a local database used by the client device. Where the local database is interpreted as the first database and is inherent to be previous generated to be used by the client. The client device herein is a mobile device, see par. [0043]), the first database including a plurality of database records (Fischer, fig. 7-9, par. [0059], [0063], records stored in a local database on the client device. Where the local database is interpreted as the first database. The records is interpreted as the plurality of database records),
the client device being a mobile device (Fischer, fig. 5, par. [0059], “The delta calculation result can be sent to a mobile device, for example, to update a local database on the mobile device.”); 
storing, in association with the first database, a client identifier of the client device (Fischer, fig. 9, par. par. [0063], an identifier of the deleted record is sent to a client device to be used by the client device for identifying and deleting a corresponding record stored in a local database on the client device. Where the identifier of the deleted record is interpreted as the client identifier of the client device, and the local database is interpreted as the first database); 
10transmitting the first database to the client device responsive to receiving a first message from the client device (Fischer, fig. 2, par. [0044], [0047], a mobile application sends a request message for an initial download of a local database to be used by the mobile application to a mobile platform. Where the mobile application runs on a client device therefore the request message to download the initial local database is received from the application runs on the client device. The request message for the initial download is interpreted as the first message. Further, the mobile platform sends the requested local database to the mobile application. Where sends is interpreted as transmitting);
responsive to receiving a second message from the client device (Fischer, fig.3:304, par. [0049], a request for refresh is sent from the client device via a mobile app to a mobile platform. Where the request for refresh is interpreted as the second message), 
obtaining one or more data (Fischer, figs.1, 10, par. [0024], [0064], “For example, one or more of the mobile platform server 104, the data producer 106, or other computing device (not illustrated) can be used to execute method 1000 and related methods and obtain any data from the memory of the client, the mobile platform server 104, the data producer 106, or the other computing device (not illustrated).” Wherein the obtain any data from the memory of the client is interpreted as the obtaining one or more data); 
15generating a delta between database records stored in the first database and the data (Fischer, figs. 3, 10:1006, par. [0067], a set of delta calculation queries are automatically generated based on the annotations and a set of query templates in response to the request for the delta calculation. Where the annotations are interpreted as the database records stored in the first database, and the query templates is interpreted as the data), 
the delta representing database record data not stored in the first database (Fischer, figs. 3, 10, par. [0068], the delta is produce based on data records that is stored on the OData Producer which is not stored the first database; therefore the delta represents database records data changes, deletion, or change that occurred while the mobile device was offline. The mobile device holds the local database herein interpreted as the first database); 
generating a database message indicating the delta (Fischer, fig. 3, 10:1010, par. [0069], the delta calculation result is provided in response to the request for the delta calculation. Where the result is interpreted as the database message indicating the delta and is inherent to be generated prior to be provided) and 
including a client directive the first database according to the delta (Fischer, fig. 3:326, 7, par. [0051], [0059], the modified annotated product table includes changes that have occurred to the product table since Jan.  6, 2017.  Where the changes in the annotated product table was updates to the products during the time the mobile device was offline since Jan. 6, 2017. Where the modification annotation is interpreted as client device directive to first database according to the delta. For example, the column of the annotated product table called ChangeAt is a directive to the client of the first database according to the delta, See fig. 616); and 
However, it is noted that the prior art of Fischer does not explicitly teach “after transmitting the first database to the client device;”
On the other hand, in the same field of endeavor, Lee teaches after transmitting the first database to the client device (Lee, fig. 4:420, par. [0137], transmit SQLite tables to client device. Where after the transmission is completed the SQLite tables are incorporate its SQLite database tables at the client device.  Where the SQLite tables is interpreted as the first database. It is noted that Fischer, fig. 5, par. [0059], “The delta calculation result can be sent to a mobile device, for example, to update a local database on the mobile device.” Where the results are sent to the database after it is calculated);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee that teaches providing a quick and efficient transfer of large amounts of data to mobile devices into Fischer that teaches automatically providing delta query support for backend databases. Additionally, this automatically set a delta calculation query based on annotations and query templates.
The motivation for doing so would be to improve the efficiency associated with the downloading of large amounts of data under the constraints of byte size and server and user device storage constraints (Lee par. [0009]). 
However, it is noted that the combination of the prior art of Fischer and Lee do not explicitly teach “querying, by a server, the client device as to whether the client device has sufficient memory available to perform the directive to update the first database according to the delta, the memory situated at the client device; transmitting, after verifying that the client device has sufficient memory, the database message to the client device.”
	On the other hand, in the same field of endeavor, Huang teaches querying, by a server, the client device as to whether the client device has sufficient memory available to perform the directive to update the first database according to the delta, the memory situated at the client device (Huang, figs. 6, 9, par. [0064], [0084]-[0090], “In a block 909, sync client 401 determines whether the memory available in handheld device 120-3 is sufficient to store the metadata. In one embodiment, sync client 401 compares the maximum expected size determined in block 907 with the available memory.”  Wherein the sync client 401 is interpreted as the server. The handheld device is interpreted as the client device. The metadata herein is interpreted as the delta); and 
	transmitting, after verifying that the client device has sufficient memory, the database message to the client device (Huang, figs. 6, 9, par. [0089]-[0090], “If there is sufficient available memory, sync client 401 gets the metadata from server 116 in a block 911. In one embodiment, sync client 401 pulls the metadata from server 116 in a single transfer. In another embodiment, sync client 401 pulls the metadata from server 116 in a series of smaller transfers.” Wherein the series of smaller transfers is interpreted to transmitting the database message to the client device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Huang that teaches transferring data from one computer system into another into the combination of Fischer that teaches automatically providing delta query support for backend databases, and Lee that teaches providing a quick and efficient transfer of large amounts of data to mobile devices. Additionally, this automatically set a delta calculation query based on annotations and query templates.
The motivation for doing so would be to efficiently receive and extracted data on handheld device (Huang par. [0004]). 

As per claim 2, Fischer teaches the client directive instructing the client device to perform at least one of: store the database record data in the first database, insert at least a portion of the database record data at a particular location in the first database, replace particular data in the first database with at least a portion of the database 25record data, or delete one or more identified database records from the first database (Fischer, par. [0059], “The delta calculation result can be sent to a mobile device, for example, to update a local database on the mobile device.” Where to update a local database on the mobile device is interpreted as the store the database record data in the first database).

As per claim 4, Huang teaches the database system further configurable to cause: verifying that the client device has sufficient available memory prior to transmitting the first database to the client device (Huang, figs. 6, 9, par. [0064], [0084]-[0090], “In a block 909, sync client 401 determines whether the memory available in handheld device 120-3 is sufficient to store the metadata. In one embodiment, sync client 401 compares the maximum expected size determined in block 907 with the available memory.”  Wherein the sync client 401 is interpreted as the server. The handheld device is interpreted as the client device. The metadata herein is interpreted as the delta).  

As per claim 5, Fischer teaches the database system further configurable to cause: storing a first client database identical to the first database (Fischer, fig. 1:102, 1:114, par. [0022], a local database used by the client device. Where the local database is interpreted as the first database and is inherent to be previous generated and saved to be used by the client. The client device herein is a mobile device, see par. [0043]; In alternative it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate a database and save it on a database system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.); 
wherein obtaining the data comprises generating a second client database associated with the client device, the second client database including the data (Fischer, fig. 2:222, par. [0047] “The mobile platform 206 creates a database file based on the received requested data 216 and provides a database filename 222 to the mobile application 202.” Where the created database file is interpreted as the generating the second client database associated with the client device; In alternative it would have been obvious to one having ordinary skill in the art at the time the invention was made to create a second database with data, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.); 
15wherein generating the delta between database records stored in the first database (Fischer, figs. 3, 10:1006, par. [0067], a set of delta calculation queries are automatically generated based on the annotations and a set of query templates in response to the request for the delta calculation. Where the annotations are interpreted as the database records stored in the first database, and the query templates is interpreted as the data) and the data includes ascertaining a difference between the first client database and the second client database (Fischer, figs. 3, par. [0061], “a delta calculation can be performed that identifies differences between the modified annotated product table 700 and the annotated product table 600 of FIG. 5.” Where the annotated product table 600 is interpreted to be part of the first client database, and the annotated product table 700 is interpreted to be part of the second client database. The identifies is interpreted as ascertaining). 

As per claim 6, Fischer teaches the database system further configurable to cause: 20storing the second client database in association with the client identifier such that the second client database replaces the first client database (Fischer, fig. 9:904, par. [0063], modified annotated product table 700 is stored where the annotated product table 700 is interpreted as part of the second client database and is storing the second client database in association with the client identifier such that the second client database replaces the first client database).

As per claim 7, Fischer teaches the database system further configurable to cause: storing the second client database in association with the client identifier (Fischer, fig. 9:904, par. [0063], modified annotated product table 700 is stored where the annotated product table 700 is interpreted as part of the second client database and is storing the second client database in association with the client identifier; In alternative it would have been obvious to one having ordinary skill in the art at the time the invention was made to storing the second client database in association with the client identifier, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.); and 39Attorney Docket No.: SLFCP326A/4910US2/JFG/JFG/ERH 
deleting the first client database after determining that the client device has successfully received the delta (Fischer, fig. 9:904, par. [0063], an isDeleted is set as true which means that the record has been deleted from the database. Wherein the deletion occurs after the all the records is update accordingly with the delta results received). 

As per claim 8, Fischer teaches a computer program comprising computer-readable program code capable 5of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising computer-readable instructions configurable to cause product (Fisher, par. [0003], a computer program products. Further, par. [0005], computer-readable medium storing computer-readable instructions. Where the computer-readable is interpreted as the non-transitory computer-readable medium, and the computer-readable instructions as the computer-readable program code. Furthermore, a hardware processor): 
generating a first database for a client device (Fischer, fig. 1:102, 1:114, par. [0022], a local database used by the client device. Where the local database is interpreted as the first database and is inherent to be previous generated to be used by the client. The client device herein is a mobile device, see par. [0043]), 
the first database including a plurality of database records (Fischer, fig. 7-9, par. [0059], [0063], records stored in a local database on the client device. Where the local database is interpreted as the first database. The records is interpreted as the plurality of database records),
the client device being a mobile device (Fischer, fig. 5, par. [0059], “The delta calculation result can be sent to a mobile device, for example, to update a local database on the mobile device.”);
10storing, in association with the first database, a client identifier of the client device (Fischer, fig. 9, par. par. [0063], an identifier of the deleted record is sent to a client device to be used by the client device for identifying and deleting a corresponding record stored in a local database on the client device. Where the identifier of the deleted record is interpreted as the client identifier of the client device, and the local database is interpreted as the first database); 
transmitting the first database to the client device responsive to receiving a first message from the client device (Fischer, fig. 2, par. [0044], [0047], a mobile application sends a request message for an initial download of a local database to be used by the mobile application to a mobile platform. Where the mobile application runs on a client device therefore the request message to download the initial local database is received from the application runs on the client device. The request message for the initial download is interpreted as the first message. Further, the mobile platform sends the requested local database to the mobile application. Where sends is interpreted as transmitting);
responsive to 15receiving a second message from the client device (Fischer, fig.3:304, par. [0049], a request for refresh is sent from the client device via a mobile app to a mobile platform. Where the request for refresh is interpreted as the second message), 
obtaining one or more data (Fischer, figs.1, 10, par. [0024], [0064], “For example, one or more of the mobile platform server 104, the data producer 106, or other computing device (not illustrated) can be used to execute method 1000 and related methods and obtain any data from the memory of the client, the mobile platform server 104, the data producer 106, or the other computing device (not illustrated).” Wherein the obtain any data from the memory of the client is interpreted as the obtaining one or more data); 
generating a delta between database records stored in the first database and the data (Fischer, figs. 3, 10:1006, par. [0067], a set of delta calculation queries are automatically generated based on the annotations and a set of query templates in response to the request for the delta calculation. Where the annotations are interpreted as the database records stored in the first database, and the query templates is interpreted as the data), 
the delta representing database record data not stored in the first database (Fischer, figs. 3, 10, par. [0068], the delta is produce based on data records that is stored on the OData Producer which is not stored the first database; therefore the delta represents database records data changes, deletion, or change that occurred while the mobile device was offline. The mobile device hold the local database herein interpreted as the first database); 
generating a database message indicating the delta (Fischer, fig. 3, 10:1010, par. [0069], the delta calculation result is provided in response to the request for the delta calculation. Where the result is interpreted as the database message indicating the delta and is inherent to be generated prior to be provided) and 
including a client directive the first database according to the delta (Fischer, fig. 3:326, 7, par. [0051], [0059], the modified annotated product table includes changes that have occurred to the product table since Jan.  6, 2017.  Where the changes in the annotated product table was updates to the products during the time the mobile device was offline since Jan. 6, 2017. Where the modification annotation is interpreted as client device directive to first database according to the delta. For example, the column of the annotated product table called ChangeAt is a directive to the client of the first database according to the delta, See fig. 616); and 
However, it is noted that the prior art of Fischer does not explicitly teach “after transmitting the first database to the client device;”
On the other hand, in the same field of endeavor, Lee teaches after transmitting the first database to the client device (fig. 4:420, par. [0137], transmit SQLite tables to client device. Where after the transmission is completed the SQLite tables are incorporate its SQLite database tables at the client device.  Where the SQLite tables are interpreted as the first database. It is noted that Fischer, fig. 5, par. [0059], “The delta calculation result can be sent to a mobile device, for example, to update a local database on the mobile device.” Where the results are sent to the database after it is calculated);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee that teaches providing a quick and efficient transfer of large amounts of data to mobile devices into Fischer that teaches automatically providing delta query support for backend databases. Additionally, this automatically set a delta calculation query based on annotations and query templates.
The motivation for doing so would be to improve the efficiency associated with the downloading of large amounts of data under the constraints of byte size and server and user device storage constraints (Lee par. [0009]).
However, it is noted that the combination of the prior art of Fischer and Lee do not explicitly teach “querying, by a server, the client device as to whether the client device has sufficient memory available to perform the directive to update the first database according to the delta, the memory situated at the client device; transmitting, after verifying that the client device has sufficient memory, the database message to the client device.”
	On the other hand, in the same field of endeavor, Huang teaches querying, by a server, the client device as to whether the client device has sufficient memory available to perform the directive to update the first database according to the delta, the memory situated at the client device (Huang, figs. 6, 9, par. [0064], [0084]-[0090], “In a block 909, sync client 401 determines whether the memory available in handheld device 120-3 is sufficient to store the metadata. In one embodiment, sync client 401 compares the maximum expected size determined in block 907 with the available memory.”  Wherein the sync client 401 is interpreted as the server. The handheld device is interpreted as the client device. The metadata herein is interpreted as the delta); and 
	transmitting, after verifying that the client device has sufficient memory, the database message to the client device (Huang, figs. 6, 9, par. [0089]-[0090], “If there is sufficient available memory, sync client 401 gets the metadata from server 116 in a block 911. In one embodiment, sync client 401 pulls the metadata from server 116 in a single transfer. In another embodiment, sync client 401 pulls the metadata from server 116 in a series of smaller transfers.” Wherein the series of smaller transfers is interpreted to transmitting the database message to the client device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Huang that teaches transferring data from one computer system into another into the combination of Fischer that teaches automatically providing delta query support for backend databases, and Lee that teaches providing a quick and efficient transfer of large amounts of data to mobile devices. Additionally, this automatically set a delta calculation query based on annotations and query templates.
The motivation for doing so would be to efficiently receive and extracted data on handheld device (Huang par. [0004]). 

As per claim 9, Fischer teaches the client directive instructing the client device to perform at least one of: store the database record data in the first 25database, insert at least a portion of the database record data at a particular location in 40Attorney Docket No.: SLFCP326A/4910US2/JFG/JFG/ERH the first database, replace particular data in the first database with at least a portion of the database record data, or delete one or more identified database records from the first database (Fischer, par. [0059], “The delta calculation result can be sent to a mobile device, for example, to update a local database on the mobile device.” Where to update a local database on the mobile device is interpreted as the store the database record data in the first database).

As per claim 11, Huang teaches the computer-readable instructions further configurable to cause: verifying that the client device has sufficient available memory prior to transmitting the first database to the client device (Huang, figs. 6, 9, par. [0064], [0084]-[0090], “In a block 909, sync client 401 determines whether the memory available in handheld device 120-3 is sufficient to store the metadata. In one embodiment, sync client 401 compares the maximum expected size determined in block 907 with the available memory.”  Wherein the sync client 401 is interpreted as the server. The handheld device is interpreted as the client device. The metadata herein is interpreted as the delta).

As per claim 12, Fischer teaches the computer-readable instructions further configurable to cause: storing a first client database identical to the first database (Fischer, fig. 1:102, 1:114, par. [0022], a local database used by the client device. Where the local database is interpreted as the first database and is inherent to be previous generated and saved to be used by the client. The client device herein is a mobile device, see par. [0043]; In alternative it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate a database and save it on a database system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.); 
wherein obtaining the data comprises generating a second client database associated with the client device, the second client database 20including the data (Fischer, fig. 2:222, par. [0047] “The mobile platform 206 creates a database file based on the received requested data 216 and provides a database filename 222 to the mobile application 202.” Where the created database file is interpreted as the generating the second client database associated with the client device; In alternative it would have been obvious to one having ordinary skill in the art at the time the invention was made to create a second database with, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.);
wherein generating the delta between database records stored in the first database (Fischer, figs. 3, 10:1006, par. [0067], a set of delta calculation queries are automatically generated based on the annotations and a set of query templates in response to the request for the delta calculation. Where the annotations are interpreted as the database records stored in the first database, and the query templates is interpreted as the data) and the data includes ascertaining a difference between the first client database and the second client database (Fischer, figs. 3, par. [0061], “a delta calculation can be performed that identifies differences between the modified annotated product table 700 and the annotated product table 600 of FIG. 5.” Where the annotated product table 600 is interpreted to be part of the first client database, and the annotated product table 700 is interpreted to be part of the second client database. The identifies is interpreted as ascertaining).

As per claim 13, Fischer teaches the computer-readable instructions further configurable to cause: storing the second client database in association with the client identifier such that the second client database replaces the first client database (Fischer, fig. 9:904, par. [0063], modified annotated product table 700 is stored where the annotated product table 700 is interpreted as part of the second client database and is storing the second client database in association with the client identifier such that the second client database replaces the first client database). 

As per claim 14, Fischer teaches the computer-readable instructions further configurable to cause: storing the second client database in association with the client identifier (Fischer, fig. 9:904, par. [0063], modified annotated product table 700 is stored where the annotated product table 700 is interpreted as part of the second client database and is storing the second client database in association with the client identifier; In alternative it would have been obvious to one having ordinary skill in the art at the time the invention was made to storing the second client database in association with the client identifier, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.); and 
deleting the first client database after determining that the client device has 10successfully received the delta (Fischer, fig. 9:904, par. [0063], an isDeleted is set as true which means that the record has been deleted from the database. Wherein the deletion occurs after the all the records is update accordingly with the delta results received).

As per claim 15, Fischer teaches a method, comprising (Fischer, par. [0005], computer-implemented method): 
generating a first database for a client device (Fischer, fig. 1:102, 1:114, par. [0022], a local database used by the client device. Where the local database is interpreted as the first database and is inherent to be previous generated to be used by the client. The client device herein is a mobile device, see par. [0043]), the first database including a plurality of database records (Fischer, fig. 7-9, par. [0059], [0063], records stored in a local database on the client device. Where the local database is interpreted as the first database. The records is interpreted as the plurality of database records),
 the client device being a mobile device (Fischer, fig. 5, par. [0059], “The delta calculation result can be sent to a mobile device, for example, to update a local database on the mobile device.”); 
15storing, in association with the first database, a client identifier of the client device (Fischer, fig. 9, par. par. [0063], an identifier of the deleted record is sent to a client device to be used by the client device for identifying and deleting a corresponding record stored in a local database on the client device. Where the identifier of the deleted record is interpreted as the client identifier of the client device, and the local database is interpreted as the first database); 
transmitting the first database to the client device responsive to receiving a first message from the client device (Fischer, fig. 2, par. [0044], [0047], a mobile application sends a request message for an initial download of a local database to be used by the mobile application to a mobile platform. Where the mobile application runs on a client device therefore the request message to download the initial local database is received from the application runs on the client device. The request message for the initial download is interpreted as the first message. Further, the mobile platform sends the requested local database to the mobile application. Where sends is interpreted as transmitting); 
responsive to 20receiving a second message from the client device (Fischer, fig.3:304, par. [0049], a request for refresh is sent from the client device via a mobile app to a mobile platform. Where the request for refresh is interpreted as the second message), 
obtaining one or more data (Fischer, figs.1, 10, par. [0024], [0064], “For example, one or more of the mobile platform server 104, the data producer 106, or other computing device (not illustrated) can be used to execute method 1000 and related methods and obtain any data from the memory of the client, the mobile platform server 104, the data producer 106, or the other computing device (not illustrated).” Wherein the obtain any data from the memory of the client is interpreted as the obtaining one or more data); 
generating a delta between database records stored in the first database and the data (Fischer, figs. 3, 10:1006, par. [0067], a set of delta calculation queries are automatically generated based on the annotations and a set of query templates in response to the request for the delta calculation. Where the annotations are interpreted as the database records stored in the first database, and the query templates is interpreted as the data), 
the delta representing database record data not stored in the first database (Fischer, figs. 3, 10, par. [0068], the delta is produce based on data records that is stored on the OData Producer which is not stored the first database; therefore the delta represents database records data changes, deletion, or change that occurred while the mobile device was offline. The mobile device hold the local database herein interpreted as the first database); 
generating a database message indicating the delta (Fischer, fig. 3, 10:1010, par. [0069], the delta calculation result is provided in response to the request for the delta calculation. Where the result is interpreted as the database message indicating the delta and is inherent to be generated prior to be provided) and 
including a client directive the first database according to the delta (Fischer, fig. 3:326, 7, par. [0051], [0059], the modified annotated product table includes changes that have occurred to the product table since Jan.  6, 2017.  Where the changes in the annotated product table was updates to the products during the time the mobile device was offline since Jan. 6, 2017. Where the modification annotation is interpreted as client device directive to first database according to the delta. For example, the column of the annotated product table called ChangeAt is a directive to the client of the first database according to the delta, See fig. 616); and 42Attorney Docket No.: SLFCP326A/4910US2/JFG/JFG/ERH 
However, it is noted that the prior art of Fischer does not explicitly teach “after transmitting the first database to the client device;”
On the other hand, in the same field of endeavor, Lee teaches after transmitting the first database to the client device (fig. 4:420, par. [0137], transmit SQLite tables to client device. Where after the transmission is completed the SQLite tables are incorporate its SQLite database tables at the client device.  Where the SQLite tables is interpreted as the first database. It is noted that Fischer, fig. 5, par. [0059], “The delta calculation result can be sent to a mobile device, for example, to update a local database on the mobile device.” Where the results are sent to the database after it is calculated);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee that teaches providing a quick and efficient transfer of large amounts of data to mobile devices into Fischer that teaches automatically providing delta query support for backend databases. Additionally, this automatically set a delta calculation query based on annotations and query templates.
The motivation for doing so would be to improve the efficiency associated with the downloading of large amounts of data under the constraints of byte size and server and user device storage constraints (Lee par. [0009]). 
However, it is noted that the combination of the prior art of Fischer and Lee do not explicitly teach “querying, by a server, the client device as to whether the client device has sufficient memory available to perform the directive to update the first database according to the delta, the memory situated at the client device; transmitting, after verifying that the client device has sufficient memory, the database message to the client device.”
	On the other hand, in the same field of endeavor, Huang teaches querying, by a server, the client device as to whether the client device has sufficient memory available to perform the directive to update the first database according to the delta, the memory situated at the client device (Huang, figs. 6, 9, par. [0064], [0084]-[0090], “In a block 909, sync client 401 determines whether the memory available in handheld device 120-3 is sufficient to store the metadata. In one embodiment, sync client 401 compares the maximum expected size determined in block 907 with the available memory.”  Wherein the sync client 401 is interpreted as the server. The handheld device is interpreted as the client device. The metadata herein is interpreted as the delta); and 
	transmitting, after verifying that the client device has sufficient memory, the database message to the client device (Huang, figs. 6, 9, par. [0089]-[0090], “If there is sufficient available memory, sync client 401 gets the metadata from server 116 in a block 911. In one embodiment, sync client 401 pulls the metadata from server 116 in a single transfer. In another embodiment, sync client 401 pulls the metadata from server 116 in a series of smaller transfers.” Wherein the series of smaller transfers is interpreted to transmitting the database message to the client device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Huang that teaches transferring data from one computer system into another into the combination of Fischer that teaches automatically providing delta query support for backend databases, and Lee that teaches providing a quick and efficient transfer of large amounts of data to mobile devices. Additionally, this automatically set a delta calculation query based on annotations and query templates.
The motivation for doing so would be to efficiently receive and extracted data on handheld device (Huang par. [0004]). 

As per claim 16, Fischer teaches the client directive instructing the client device to perform at least one of: store the database record data in the first database, insert at 5least a portion of the database record data at a particular location in the first database, replace particular data in the first database with at least a portion of the database record data, or delete one or more identified database records from the first database (Fischer, par. [0059], “The delta calculation result can be sent to a mobile device, for example, to update a local database on the mobile device.” Where to update a local database on the mobile device is interpreted as the store the database record data in the first database). 

As per claim 18, Huang teaches further comprising: verifying that the client device has sufficient available memory prior to 15transmitting the first database to the client device (Huang, figs. 6, 9, par. [0064], [0084]-[0090], “In a block 909, sync client 401 determines whether the memory available in handheld device 120-3 is sufficient to store the metadata. In one embodiment, sync client 401 compares the maximum expected size determined in block 907 with the available memory.”  Wherein the sync client 401 is interpreted as the server. The handheld device is interpreted as the client device. The metadata herein is interpreted as the delta).

As per claim 19, Fischer teaches further comprising: storing a first client database identical to the first database (Fischer, fig. 1:102, 1:114, par. [0022], a local database used by the client device. Where the local database is interpreted as the first database and is inherent to be previous generated and saved to be used by the client. The client device herein is a mobile device, see par. [0043]; In alternative it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate a database and save it on a database system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.); 
wherein obtaining the data comprises generating a second client database associated with the client device, the second client database including the data (Fischer, fig. 2:222, par. [0047] “The mobile platform 206 creates a database file based on the received requested data 216 and provides a database filename 222 to the mobile application 202.” Where the created database file is interpreted as the generating the second client database associated with the client device; In alternative it would have been obvious to one having ordinary skill in the art at the time the invention was made to create a second database with data, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.);
wherein generating the delta between database records stored in the first database (Fischer, figs. 3, 10:1006, par. [0067], a set of delta calculation queries are automatically generated based on the annotations and a set of query templates in response to the request for the delta calculation. Where the annotations are interpreted as the database records stored in the first database, and the query templates is interpreted as the data) and the data includes ascertaining a difference between the first client database and the second client database (Fischer, figs. 3, par. [0061], “a delta calculation can be performed that identifies differences between the modified annotated product table 700 and the annotated product table 600 of FIG. 5.” Where the annotated product table 600 is interpreted to be part of the first client database, and the annotated product table 700 is interpreted to be part of the second client database. The identifies is interpreted as ascertaining).  

As per claim 20, Fischer teaches storing the second client database in association with the client identifier such that the second client database replaces the first client database (Fischer, fig. 9:904, par. [0063], modified annotated product table 700 is stored where the annotated product table 700 is interpreted as part of the second client database and is storing the second client database in association with the client identifier such that the second client database replaces the first client database).

Prior Art of Record
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Desai (US 20220171778 A1), teaches version control for a client device.
Hines et al. (US 20220075782 A1), teaches a first query indicating a set of fields of a record of a first data store and generate a plurality of queries based on the first query, where the plurality of queries includes a shared set of parameters.
Gujarathi (US 11061667 B1), teaches selecting a version of an application to launch for a client device according to a context of the client device.
Ding (US 20140007084 A1), teaches synchronizing application programs across devices.
Roberts et al. (US 20130036200 A1), teaches a primary media content stream to a primary access device.
Multer et al. (US 20110269424 A1), teaches transference of data between two systems independent of the form in which the data is kept on the respective systems, and in particular to providing an efficient means of communicating data between systems and devices.
Fredricksen et al. (US 20090037393 A1), teaches a client assistant examines its cache for the document.

Response to Arguments
10.	Applicant's arguments, filed on 08/22/2022 with respect to the rejection of claims 1-2,4-9, 11-16, and 18-20 under 35 U.S.C. §103 (Applicant’s arguments, pages 8-9), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).

Applicant argues that Fischer et al. (US 20180025042 A1) or Lee et al. (US 20190253476 A1) do not teach “querying, by a server, the client device as to whether the client device has sufficient memory available to perform the directive to update the first database according to the delta, the memory situated at the client device; transmitting, after verifying that the client device has sufficient memory, the database message to the client device.” (Applicant arguments, pages 8-9). It is respectfully submitted that the prior arts of Fischer et al. (US 20180025042 A1) or Lee et al. (US 20190253476 A1) is not being used to teach the above limitation. The prior art use to teach the above limitation is Huang et al. (US 20070226272 A1), see above. Claims 1, 8, and 15 comprises of similar limitations; therefore, the above answer is applied for all independent claims.
It is also noted that the Applicant argument is focus in the newly add elements of claims 1, 8, and 15. The elements newly add to claims modify the scope claims. The arguments focusing the newly add elements are moot because the elements were not previously presented.  
Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157